DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 12, 15, 22-24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0267648) in view of 3GPP (Draft 36.306, UE Radio Access Capabilities).
 Regarding claim 1, Kim et al. disclose a method of wireless communications at a UE, comprising:
Transmitting UE capability information to a base station in a connection establishment procedure (Paragraphs 0169 and 0188, terminal performs UE capability reporting to base station during preparation operation [connection establishment] with the base station), the UE capability information comprising a baseband capability parameter, the baseband capability parameter indicating a scaling factor for a first modulation order of a plurality of available modulation orders (Paragraphs 0234 and 0237, terminal reports capability of the terminal to the base station, the capability including a max modulation order parameter; Paragraph 0234, UE reports f(j), which is a scaling index); and
Communicating with the base station over a plurality of layers (Paragraph 0237, reported capability includes number of supported by the terminal for communication with the base station) using corresponding modulation orders for the plurality of layers (Paragraph 237, reported modulation orders and number of layers).
Kim et al. do not specifically disclose the following limitations found in 3GPP: UE capability information comprising a UE category identifier (3GPP, Section 4.1 pages 21-24, ue-Category and ue-CategoryDL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim et al. with the teachings of 3GPP in order to further indicated UE capabilities to the base station (3GPP, Section 4.1 pages 21-24).
Regarding claim 2, Kim et al. in view of 3GPP disclose wherein the UE category identifier is associated with a range for a maximum data rate (3GPP, Section 4.1 page 32, NOTE 3: defined range. UE shall determine the required value within the defined range), and wherein the baseband capability parameter further comprises a maximum supported data rate within the range for the maximum data rate (Kim et al., Paragraph 0242, terminal may explicitly report a preferred maximum data rate).
Regarding claim 3, Kim et al. disclose wherein the baseband capability parameter further comprises a total number of supported layers (Paragraph 0237, reported capability of the terminal includes maximum number of layers).
Regarding claim 11, Kim et al. disclose a method of wireless communications at a base station, comprising:
Receiving, from a UE in a connection establishment procedure, UE capability information (Paragraphs 0169 and 0188, terminal performs UE capability reporting to base station during preparation operation [connection establishment] with the base station) comprising a baseband capability parameter, the baseband capability parameter indicating a scaling factor for a first modulation order of a plurality of available modulation orders (Paragraphs 0234 and 0237, terminal reports capability of the terminal to the base station, the capability including a max modulation order parameter; Paragraph 0234, UE reports f(j), which is a scaling index);
Determining, based at least in part on the baseband capability parameter, a plurality of layers and corresponding modulation orders for the plurality of layers (Paragraph 0237, reported modulation orders and number of layers to base station for base station determination); and
Communicating with the base station over the plurality of layers (Paragraph 0237, reported capability includes number of supported by the terminal for communication with using the corresponding modulation orders (Paragraph 237, reported modulation orders and number of layers).
Kim et al. do not specifically disclose the following limitations found in 3GPP: UE capability information comprising a UE category identifier (3GPP, Section 4.1 pages 21-24, ue-Category and ue-CategoryDL).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim et al. with the teachings of 3GPP in order to further indicated UE capabilities to the base station (3GPP, Section 4.1 pages 21-24).
Regarding claim 12, Kim et al. in view of 3GPP disclose wherein the UE category identifier is associated with a range for a maximum data rate (3GPP, Section 4.1 page 32, NOTE 3: defined range. UE shall determine the required value within the defined range), and wherein the baseband capability parameter further comprises a maximum supported data rate within the range for the maximum data rate (Kim et al., Paragraph 0242, terminal may explicitly report a preferred maximum data rate).
Regarding claim 15, Kim et al. disclose wherein the baseband capability parameter further comprises a total number of supported layers (Paragraph 0237, reported capability of the terminal includes maximum number of layers).

Regarding claims 22-24, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-3 above. The prior art additionally discloses an apparatus for wireless communication, comprising a processor (Kim et al., Figure 10 and paragraph 0246, terminal including processor 1003), memory in electronic communication with the processor and instructions stored in the memory and executable by the processor to cause the apparatus to perform the functional limitations (Kim et al., Paragraphs 0248-0249, memory 1002 storing a program executed by processor 1003).

Regarding claims 27 and 28, the functional limitations are rejected for similar reasons set forth in rejecting claims 11 and 15 above. The prior art additionally discloses an apparatus for wireless communication at a base station, comprising a processor (Kim et al., Figure 11 and paragraph 0251, base station including processor 1103), memory in electronic communication with the processor (Kim et al., Figure 11 and paragraph 0251, memory 1102 in communication with processor 1103), and instructions stored in the memory and executable by the processor to cause the apparatus to perform the functional limitations (Kim et al., Paragraphs 0253-0254, memory 1102 storing a program executed by processor 1103).

Allowable Subject Matter
Claims 4-10, 13, 14, 16-21, 25, 26, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4, 13, 25 and 29, the prior art does not teach or adequately suggest a first number of layers mapped to a first modulation order and a second number of layers mapped to other modulation orders, the sum of the first number of scaled layers and second number of layers equaling the total number of supported layers, and the first number of scaled layers being .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

January 28, 2022